Citation Nr: 1803064	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  13-28 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain with degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial compensable rating for left lower extremity radiculopathy.

4.  Entitlement to an initial rating in excess of 10 percent for right hip strain.

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Entitlement to a rating in excess of 10 percent for tinnitus.

7.  Entitlement to service connection for residuals of an ankle fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 1979 and from May 1979 to June 1982.  The Veteran's second period of service was under Other Than Distortable Conditions.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of November 2012 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lakewood and Denver, Colorado.  Jurisdiction over the appeal is now with the RO in Denver, Colorado.

The Veteran testified before the undersigned in August 2017.  A hearing transcript is of record.

Inasmuch as radiculopathy is a neurological manifestation of a spine disability, it is included with the increased rating claim for a spine disorder.  

During the Veteran's August 2017 Board hearing, he clarified his claim for residuals of an ankle fracture during service.  The Veteran has not claimed, and in fact, denies, the presence of a leg length discrepancy.  The claim has now been recharacterized.

The Board notes that the Veteran has multiple other claims on appeal, including a claim for posttraumatic stress disorder (PTSD).  The Veteran has filed a substantive appeal, VA Form 9, but the PTSD issue has not yet been certified to the Board as the issue was still noted by a Supplemental Statement of the Case to be in development in August 2017.  VA should take care to expediently finish developing the claim and certify the claim to the Board if the Veteran's appeal is not granted.  

The issue of an increased rating for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been characterized by painful motion that results in a limitation of flexion of less than 30 degrees. 

2.  The Veteran's right lower extremity radiculopathy has been characterized by moderate symptoms.

3.  The Veteran's left lower extremity radiculopathy has been characterized by mild symptoms since August 25, 2017.

4.  The Veteran's bilateral hearing loss has been manifested by no worse than Level I hearing impairment in the right ear and Level II impairment in the left ear.

5.  The 10 percent disability rating that is currently in effect is the maximum schedular rating for tinnitus.

6.  The Veteran suffers from residuals of an ankle injury during service.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no more, for lumbosacral strain with degenerative joint disease, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5242 (2017).

2.  The criteria for a 20 percent rating, but no more, for right lower extremity radiculopathy, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, DC 8526 (2017).

3.  The criteria for a 10 percent rating, but no more, since August 25, 2017, for left lower extremity radiculopathy, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, DC 8526 (2017).

4.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, 4.86a, DC 6100 (2017).

5.  The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.87, DC 6260 (2017).

6.  The criteria for establishing entitlement to service connection for residuals of an ankle fracture have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as VA examinations are associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

		Lumbar Spine

The Veteran has appealed the initial rating of his lumbar spine disability.  He is currently assigned a 20 percent rating under 38 C.F.R. § 4.71a, DC 5010-5242, which rates arthritis due to trauma as analogous to degenerative arthritis of the spine.  

Under 38 C.F.R. § 4.71a, DC 5242, the next-higher 40 percent rating is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less; or 
* Favorable ankylosis of the entire thoracolumbar spine; 
38 C.F.R. § 4.71a, DC 5242 (2017).

To obtain a rating in excess of 40 percent, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242 (2017).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a.

After consideration of the evidence in the claims file, the Board finds that the Veteran is entitled to an initial 40 percent rating for his lumbosacral strain with degenerative joint disease.  During the Veteran's September 2012 VA examination, he asserted that since the onset of symptoms in 1978, his condition had gotten progressively worse.  During range of motion testing, he exhibited flexion of 45 degrees.  However, after consideration of the limitations caused by the Veteran's pain, the examiner concluded that the Veteran exhibited only 15 degrees of flexion.  Such a finding, which qualifies the Veteran for a 40 percent disability rating, is reinforced by the fact that he was unable to do repeat testing because of his pain.  However, the Veteran cannot qualify for a rating in excess of 40 percent without a showing of ankylosis.  The examiner specifically found that the Veteran was not suffering from ankylosis.  

The Board has carefully considered whether the Veteran's condition warrants a 40 percent rating throughout the entire pay period.  During an August 2016 VA examination, the Veteran reported taking NSAIDs regularly.  He utilized stretching techniques and walking twice a day.  Transitioning from sitting to standing or sitting up from lying were the most difficult.  During range of motion testing, he exhibited 75 degrees of forward flexion after repetitive use and a combined range of motion of 202 degrees.  The Veteran reported pain in his right lower back that was severe enough that he no longer wears his wallet in his back pocket, carries his phone in his hand, and sleeps on the first floor to avoid stairs.  His pain is also severe enough to require him to stop and rest before repeating the range of motion testing.  Nevertheless, like before, the examiner did not find that the Veteran has ankylosis.  Therefore, the Board finds that he is entitled to a 40 percent rating, but no more, throughout the appeal period.  

Neurological Abnormalities

When evaluating the extent of a Veteran's spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), Note 1.

In this instance, the Veteran is currently assigned a rating for right lower extremity radiculopathy of 10 percent.  He is also assigned a noncompensable rating for left lower extremity radiculopathy.  The Veteran is rated under 38 C.F.R. §§ 4.124a, DC 8526 (addressing paralysis of the femoral nerve).  Under this diagnostic code, the ratings are as follows:
* A 10 percent rating is appropriate when there is incomplete paralysis of the nerve which is "mild" in nature;
* A 20 percent rating is appropriate when there is incomplete paralysis of the nerve which is "moderate" in nature; 
* A 30 percent rating is appropriate when there is incomplete paralysis of the nerve which is "severe," with marked muscular atrophy; and
* A 40 percent rating is appropriate when there is complete paralysis of the nerve which results in paralysis of quadriceps extensor muscles.
38 C.F.R. §§ 4.124a, DC 8526.

Initially, the Board finds that the Veteran is entitled to a rating of 20 percent, but no more, for his right lower extremity radiculopathy.  During a September 2012 VA examination, the examiner determined that the Veteran suffered from radiculopathy described as right hip pain.  His buttock/hip pain was found to radiate down his right anterior/lateral lower leg to his thigh.  The examiner determined that he suffered from severe constant pain as well as severe paresthesias and/or dysesthesias.  Additionally, he showed moderate intermittent pain and moderate numbness.  As a result the examiner found that there was overall "severe" pain.  

The Board notes that it is a judicial determination rather than a medical determination to determine the appropriate VA disability rating.  In making its disability evaluation, the Board finds that "moderate" symptoms have been described.  Despite the noted severity of his symptoms, he showed normal muscle strength testing with regards to hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  No muscle atrophy was present.  His reflexes as well as his sensation to light touch were both completely normal.  There was no evidence of neurogenic bowel or bladder symptoms.  

During the Veteran's August 2016 VA examination, the examiner noted no radicular symptoms.  However, his notation is given less weight by the Board because the examiner still noted sciatic paresthesias to the right posterior thigh intermittently with cramping of the leg.  Additionally, the Veteran reported tingling in his leg after walking only 1.25 blocks.  The Board places more weight on the Veteran's testimony during his August 2017 Board hearing, which was conducted only a year after the examination.  During the hearing, he described his radiculopathy as a stab wound in his right leg that shoots back to right above his calf.  Nonetheless, he was still able to feel and wiggle his toes.  Therefore, after consideration of the testimony, the Board agrees that the described symptoms can be considered as "moderate."  As a result, the Board determines that a 20 percent rating, but no more, is warranted.

With regards to left lower extremity radiculopathy, the Board finds that a 10 percent rating is warranted as of August 25, 2017.  During a September 2012 VA examination, the examiner found that the Veteran suffered from radiculopathy of the left lower extremity, but the Veteran was asymptomatic at that time.  Similarly, during an August 2016 VA examination, the examiner did not report and the Veteran did not assert symptomatic radicular pain in the left leg.  However, during his August 2017 Board hearing, the Veteran testified to how he suffered from radiating pain in his left leg that traveled to the knee.  The Veteran also reported that he suffered from numbness which results in him being unable to move it.  When that occurs, it feels like a severe cramp to the point where he is crying trying to get his leg to move.  The Veteran's spouse stated that the only thing to relieve the numbness is to grab and ice pack, which helps address the discomfort.  

After weighing the medical evidence, the Board concludes that a 10 percent rating is appropriate as of the date of the hearing before the Board.  The "mild" rating reflects the fact that, similar to his other leg, he exhibits normal muscle strength testing with regards to hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  No muscle atrophy has been noted.  His reflexes as well as his sensation to light touch were both completely normal.  An effective date prior to the Veteran's hearing is not warranted as no symptoms of left leg radiculopathy were reported even as recently as his August 2016 VA examination.  Therefore, a 10 percent rating, but no more, is warranted, as of August 25, 2017.

Bilateral Hearing Loss

Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through Level XI, representing profound deafness.  See 38 C.F.R. § 4.85.

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  38 C.F.R. § 4.86 (2017).  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The Board determines that a compensable rating is not warranted for the Veteran's bilateral hearing loss.  At an audiological examination in September 2012, he reported that he had difficulty hearing in noisy places, conflicting noise made it very difficult to hear, and he could not hear on phone in right ear.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
15
35
30
27.5
LEFT
25
20
35
20
25

Speech recognition scores were 96 percent bilaterally.  When utilizing Table VI, the Veteran exhibits Level I hearing impairment in both ears.  Applying these results to Table VII, a noncompensable percent rating is for application.  

The Veteran underwent an additional audiological examination in September 2016.  He stated that he reported pain in his ears and that he gets bleeding in his left ear every 4-5 days.  However, the Board notes that there is no medical evidence suggesting that this issue is related to his hearing loss.  Additionally, it is possible this condition has resolved because it was not mentioned by the Veteran when he was asked to describe his hearing loss symptoms during his August 2017 Board hearing.  At that time, he reported that he has to talk loudly to people and he suffers from excessive earwax.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
15
30
30
24
LEFT
30
15
30
25
25

Speech recognition scores were 96 percent for the right ear and 90 percent for the left ear.  When utilizing Table VI, the Veteran exhibits Level I hearing impairment in the right ear and Level II hearing impairment in the left ear.  Applying these results to Table VII, a noncompensable percent rating is for application.  

Therefore, based on the evidence of record, an initial compensable rating for bilateral hearing loss is not warranted.

Tinnitus

The Veteran is currently service-connected for tinnitus.  As a result, he receives a 10 percent rating under 38 C.F.R. § 4.87, DC 6260 (tinnitus).  During his September 2012 VA examination, he reported difficulty hearing clearly due to the ringing in his ears.  During his September 2016 VA examination, he reported the tinnitus as very bothersome.  At his August 2017 Board hearing, he sought a higher rating based on the fact that the ringing is getting louder in his ears.  However, the Veteran's 10 percent rating is the highest schedular rating available.  There are no indications of manifestations of tinnitus that are not covered by the schedular criteria.  Even though the Veteran complains of hearing loss resulting from his tinnitus, he is separately service-connected for hearing loss.  Therefore, the Board finds that an initial disability rating in excess for 10 percent for tinnitus is not warranted.

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, the VA examiners took into account the functional limitations such as the Veteran's limited ability to move.  The additional functional loss caused by the pain is taken into account for his range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  In fact, it was the measurement of his painful motion that led the Board to assign him a 40 percent rating.  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Veteran is seeking entitlement to service connection for residuals of an ankle fracture.  The Board finds that service connection is warranted.  The Veteran reports that he suffered from two falls in the military, which were treated with casting for 6 weeks.  The Veteran's service treatment records document multiple ankle injuries during service.  As a result, he received two separate physical profiles for restricted movement.  Additionally, the veteran submitted a picture of himself during service wearing a right leg cast.  Although the Board acknowledges that the May 2013 VA examiner did not diagnose the Veteran's fracture, a December 2014 MRI revealed mild tendinopathy involving the peroneal tendons as well as thickening of the anterior collateral ligaments of the ankle suggestive of sequela of prior inversion injury.  The Veteran has credibly stated that he has suffered pain in his right leg since his injury.  Despite the March 2017 VA examiner unable to provide a positive nexus opinion due to a lack of evidence showing a persistent, chronic condition, the Veteran's direct treatment provider disagrees.  Specifically, in April 2014, a medical provider found his right ankle disability to be an acute-on-chronic condition that has been exacerbated by the Veteran's long-term protection of the ankle.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran suffered an ankle injury in service, the effects of which still affect him today.  Therefore, service connection is warranted.


ORDER

A 40 percent rating, but no more, for lumbosacral strain with degenerative joint disease, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating of 20 percent for right lower extremity radiculopathy, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent rating, but no more, since August 25, 2017, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied.

Service connection for residuals of an ankle fracture is granted.


REMAND

The Veteran has filed an increased rating claim for his right hip strain, currently evaluated at 10 percent.  During the Veteran's August 2017 Board hearing, he reported that his disability had worsened in severity and that the previous VA examiner did not adequately take his complaints into account.  The Veteran's spouse testified that his hip disability is severe enough that when it is touched, he jumps.  Such statements do not correspond to the most recent VA examination.  Thus, the Board finds that the claim must be remanded in order to afford the Veteran VA an examination which assesses the current severity of this disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Denver since July 2016, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for VA examinations for his right hip strain to determine its current severity.  The complete file should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a complete examination of the Veteran, and include a detailed description of the right hip disability, to include a description of any existing symptoms such as pain, weakness, fatigability, or incoordination.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim on appeal in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


